In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00771-CR 
____________

GARY CORNELL JOHNSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 972696



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of robbery and, in accordance with
his plea bargain agreement with the State, the trial court sentenced appellant to
confinement for three years.  Appellant filed a timely notice of appeal.  We dismiss
for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, No. 1092-03, passim (Tex. Crim. App.
Sept. 29, 2004) (designated for publication); Cooper v. State, 45 S.W.3d 77, 80 (Tex.
Crim. App. 2001); Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the certification.  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley. 
Do not publish.   Tex. R. App. P. 47.2(b).